                                                                                                              ADVERSARY PROCEEDING NUMBER
B 104               ADVERSARY PROCEEDING SHEET                                                                (For Court Use Only )
(Rev. 8/99)                             (Instructions on Reverse)

PLAINTIFF                                                                       Defendant

Harvie Leo Belew                                                                SN Servicing Corporation
                                                                                Attn: Robin P. Arkley II President
                                                                                323 Fifth Street
                                                                                Eureka CA 95501


                                                                                SN Servicing Corporation
                                                                                C/O The Prentice-Hall Corporation System Inc.
                                                                                2908 Poston Avenue
                                                                                Nashville TN 37203-1312

                                                                                T IKI SERIES III T RUST C/O US Bank NA
                                                                                Attn: CFO Andrew Cecere
                                                                                800 Nicollet Mall
                                                                                Minneapolis, MN 55402-4302


ATTORNEYS (Firm Name, Address, and Telephone Number)                            ATTORNEYS (if known)
Keith D S locum
HARLAN, S LOCUM & QUILLEN
P.O. BOX 949
COLUMBIA TN 38402-0949
931/381-0660
bknotices@robertharlan.com

PARTY (Check one box only)                    U.S. PLAINTIFF          2 U.S. Defendant                  x    3 U.S. NOT A PARTY

CAUS E OF ACTION Complaint S eeking Damages in Core Adversary Proceeding

                                                                    NATURE OF SUIT

                                                          (Check the one most appropriate box only)



x             454   To recover money or                       455     To revoke an order of                                 456       To obtain a declaratory

                    property                                          confirmation of a Chapter 11 or                                 judgment relating to any of

              435   To determine validity,                            Chapter 13 Pla                                                  the foregoing causes of action

                    priority, or extent of a lien             426     To determine the                                      459       To determine a claim or cause

                    or other interest in                              dischargeability of a debt 11                                   of action removed to a

                    property                                          U.S.C. § 523                                                    bankruptcy court

              458   To obtain approval for the                434     To obtain an injunction or other                      498       Other (specify)

                    sale of both the interest of                      equitable relief

                    the estate and of a co-                   457     To subordinate any allowed

                    owner in property                                 claim

              424   To object or to revoke a                          or interest except where such

                    discharge 11 U.S.C. § 727                         subordination is provided in a

                                                                      Plan




               Case 1:20-bk-05437                   Doc 45    Filed 06/14/21 Entered 06/14/21 14:24:02                                  Desc Main
                                                             Document      Page 1 of 20
 ORIGIN OF           X   1 Original            2 Removed       4 Reinstated               Transferred                  CHECK IF THIS IS A CLASS

 PROCEEDING              Proceeding            Proceeding      or Reopened              from Another                   ACTION UNDER F.R.C.P. 23

 (Check one box only)                                                                   Bankruptcy Court

   DEM AND          NEAREST THOUSAND               OTHER RELIEF SOUGHT                                                        JURY DEM AND

                    greater than $500,000.00

                                      BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 NAM E OF DEBTOR                                                    BANKRUPTCY CASE NUM BER                20-05437-CW 1-13

 Harvie Leo Belew

 DISTRICT IN WHICH CASE IS PENDING                 DIVISIONAL OFFICE         Columbia                   NAM E OF JUDGE         Charles M Walker

 Middle District of Tennessee

                                                    RELATED ADVERSARY PROCEEDING (IF ANY)

 PLAINTIFFS                                        Defendant                                            ADVERSARY PROCEEDING NUM BER

 DISTRICT                                          DIVISIONAL OFFICE                         NAM E OF JUDGE

 FILING FEE                        FEE ATTACHED                 X   FEE NOT REQUIRED                        FEE IS DEFERRED

 (Check one box only)

 DATE                        PRINT NAM E                             SIGNATURE OF ATTORNEY (OR PLAINTIFF)

 June 14, 2021               Keith D S locum                         \s\ Keith D. S locum

B-104




            Case 1:20-bk-05437                  Doc 45       Filed 06/14/21 Entered 06/14/21 14:24:02                         Desc Main
                                                            Document      Page 2 of 20
(Rev. 8/99)



                                  ADVERS ARY PROCEEDING COVER S HEET (Reverse S ide)




This cover sheet must be completed by the Plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an attorney)

and submitted to the Clerk of the Court upon the filing of a complaint initiating an adversary proceeding.



The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or other papers

as required by law, the Bankruptcy Rules, or the local rules of court. This form is required for the use of the Clerk of the Court to

initiate the docket sheet and to prepare necessary indices and statistical records. A separate cover sheet must be submitted to the

Clerk of the Court for each complaint filed. The form is largely self-explanatory.



Parties. The names of the parties to the adversary proceeding exactly as they appear on the complaint. Give the names and

addresses of the attorneys if known. Following the heading “Party,” check the appropriate box indicating whether the United States

is a party named in the complaint.



Cause of Action. Give a brief description of the cause of action including all federal statutes involved. For example, “Complaint

seeking damages for failure to disclose information, Consumer Credit Protection Act, 15 U.S.C. § 1601 et seq.,” or “Complaint by

trustee to avoid a transfer of property by the debtor, 11 U.S.C. § 544.”



Nature of S uit. Place an “X” in the appropriate box. Only one box should be checked. If the cause fits more than one category

of suit, select the most definitive.



Origin of Proceedings. Check the appropriate box to indicate the origin of the case:

                                                                            1.     Original Proceeding.

                                                                            2.     Removed from a State or District Court.

                                                                            4.     Reinstated or Reopened.

                                                                            5.     Transferred from Another Bankruptcy Court.

Demand. On the next line, state the dollar amount demanded in the complaint in thousands of dollars. For $1,000, enter “1,” for

$10,000, enter “10,” for $100,000, enter “100,” if $1,000,000, enter “1000.” If $10,000,000 or more, enter “9999.” If the amount

is less than $1,000, enter “0001.” If no monetary demand is made, enter “XXXX.” If the plaintiff is seeking non-monetary relief,

state the relief sought, such as injunction or foreclosure of a mortgage.



Bankruptcy Case In Which This Adversary Proceeding Arises. Enter the name of the debtor and the docket number of the

bankruptcy case from which the proceeding now being filed arose. Beneath, enter the district and divisional office where the case

was filed and the name of the presiding judge.



Related Adversary Proceedings. State the names of the parties and six-digit adversary proceeding number from any adversary

proceeding concerning the same two parties or the same property currently pending in any bankruptcy court. On the next line, enter


Case 1:20-bk-05437                     Doc 45     Filed 06/14/21 Entered 06/14/21 14:24:02                              Desc Main
                                                 Document      Page 3 of 20
the district where the related case is pending and the name of the presiding judge.



Filing Fee. Check one box. T

Initial consultation,



fee must be paid upon filing unless the plaintiff meets one of the following exceptions. The fee is not required if the plaintiff is

the United States government or the debtor. If the plaintiff is the trustee or a debtor in possession and there are no liquid funds

in the estate, the filing fee may be deferred until there are funds in the estate. (In the event no funds are ever recovered for the

estate, there will be no fee.) There is no fee for adding a party after the adversary proceeding has been commenced.



S ignature. This cover sheet must be signed by the attorney of record in the box on the right of the last line of the form. If the

plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an

attorney, the plaintiff must sign.



The name of the signatory must be printed in the box to the left of the signature. The date of the signing must be indicated in the

box on the far left of the last line.




Case 1:20-bk-05437                      Doc 45    Filed 06/14/21 Entered 06/14/21 14:24:02                                Desc Main
                                                 Document      Page 4 of 20
                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:

Harvie Leo Belew                                                  BK: 20-05437-CW1-13
xxx-xx-2161
Debtor

Harvie Leo Belew
Plaintiff

vs.

SN Servicing Corporation
TIKI SERIES III TRUST C/O US Bank NA
Defendant(s)                                                       Adv. No.


                   Complaint Seeking Damages in a Core Adversary Proceeding

                                              I. Introduction

         1.      This is an action which objects to the Defendant’s claim, seeks the correct amount of any

claim, if allowed, seeks injunctive and/or estoppel from asserting ceratin amounts owed, seeks disallowance

of fees and charges not approved and/or authorized, and an action for actual and statutory damages filed

by the Debtor for violations of the Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA)

and specifically of the Regulations enacted pursuant thereto by the Consumer Financial Protection Bureau

(CFPB). This is also an action for actual and statutory damages filed by the Debtors for violations of the

Real Estate Settlement Procedures Act, (“RESPA”) and the Truth in Lending Act, 15 U.S.C. § 1601 et.

seq. (“TILA”). This action is specifically filed to enforce the Regulations that became effective on January

10, 2014, specifically   12 CFR Section 1024.36© and 12 CFR Section 1024.36(d)(2)(i)(A) of Regulation

X.

         2.      This is also an action for violations of Bankruptcy Rule 3001.


Case 1:20-bk-05437            Doc 45    Filed 06/14/21 Entered 06/14/21 14:24:02                Desc Main
                                       Document      Page 5 of 20
                                       II. Jurisdiction and Venue

         3.     Jurisdiction is conferred on this Court pursuant to the provisions of Section 1334 of Title

28 of the United States Code in that this proceeding arises in and is related to the above-captioned Chapter

13 case under Title 11 and concerns property of the Debtors in that case.

         4.     This Court has both personal and subject matter jurisdiction to hear this case pursuant to

Section 1334 of Title 28 of the United States Code, Section 157(b)(2) of Title 28 of the United States

Code.

         5.     This matter is a core proceeding and therefore the Bankruptcy Court has jurisdiction to

enter a final order. However, in the event all or some claims in this case are determined to be non-core

proceedings then, and in that event, the Plaintiff consents to the entry of a final order by the Bankruptcy

Judge.

         6.     Venue lies in this District pursuant to Section 1391(b) of Title 28 of the United States

Code.

                                               III. Parties

         7.     The Plaintiff in this case is a Debtors under Chapter 13 of Title 11 in the above-captioned

case.

         8.     SN Servicing Corporation is the Plaintiff’s mortgage servicer and is servicing the loan for

TIKI SERIES III TRUST C/O US Bank NA. SN Servicing is doing business in the state of Tennessee,

hereafter these two will be referred to as “Defendant”.




Case 1:20-bk-05437         Doc 45     Filed 06/14/21 Entered 06/14/21 14:24:02                  Desc Main
                                     Document      Page 6 of 20
                                        IV. Factual Allegations

        9.      In the Plaintiff’s previous Chapter 13 case, 15-02994, an Order was entered declaring the

Plaintiff’s mortgage current and defaults cured, copy attached as Exhibit 1.

        10.      The Chapter 13 Trustee made an additional payment, August 2020- report attached as

Exhibit2. The arrearage claim detail from that case is attached as Exhibit 3.

        11.     The Plaintiff received a discharge on August 27, 2020, copy attached as Exhibit 4.

        12.      This Chapter 13 Bankruptcy case, 20-05437, was filed December 15, 2020.

        13.      Schedule D of the Bankruptcy petition and schedules filed by the Plaintiff includes a

disputed debt to the Defendant secured by a deed of trust on the residential real estate belonging to the

Plaintiffs. The Chapter 13 plan as confirmed March 22, 2021, includes treatment of that debt to the

Defendant as a “continuing” debt with plan payments equal to the normal monthly mortgage payments plus

an arrearage cure provision. A copy of the confirmation order is attached as Exhibit 5.

        14.      On December 18, 2020, the Plaintiff sent a request for information to the Defendant

requesting a copy of the note with any and all endorsements and allonges, copy attached as Exhibit 6.

        15.      On December 18, 2020, the Plaintiff sent a request for information to the Defendant

requesting a copy of the mortgage servicing file, copy attached as Exhibit 7.

        16.     On December 18, 2020, the Plaintiff sent a request for information to the Defendant

requesting an exact reproduction of the life of loan transactional history using the servicer’s system of

record. This request also requested that, to the extent that numerical or alpha-numerical codes were

included, that a complete list of all such codes and for a short description of each code in plain English,

copy attached as Exhibit 8.

        17.       On December 18, 2020, the Plaintiff sent a request for information to the Defendant

requesting a copy the ownership information, copy attached as Exhibit 9.
Case 1:20-bk-05437 Doc 45 Filed 06/14/21 Entered 06/14/21 14:24:02                             Desc Main
                                    Document        Page 7 of 20
         18.      On December 18, 2020, the Plaintiff sent a request for information to the Defendant

requesting the 2019 and 2020 escrow analysis, copy attached as Exhibit 10.

         19.       On January 27, 2021, the Defendant filed an objection to the Plaintiff’s confirmation,

attached as 11. The basis for the Defendant’s objection was that the Plaintiff’s plan only included one GAP

payment. The Defendant later withdrew his objection, attached as Exhibit 12.

         20.     On February 15, 2021, the Defendant filed a claim in this case, attached as Exhibit 13.

         21.      On April 13, 2021, the Defendant filed a notice of post-petition fees, charges and or

expenses, attached as Exhibit 14. The Plaintiff filed a motion under Rule 3002.1 and the Defendant filed

a response, attached as Exhibit 15 and then filed another notice of post-petition fees, charges and or

expenses, attached as Exhibit 16.

         22.      As Exhibit 17, the Plaintiff attaches copies of his post-petition statements.

                                               V. Claims for Relief-

                                          First Claim- Objection to Claim

         23.      All factual allegations and Exhibits previously set forth above are incorporated in this claim

as if fully set forth herein.

         24.      The Defendant’s claim contains inaccurate information.

         25.      The claim should contain principal and interest owed for September, October and

November 2020. This means that the pre-petition principal owed should be $601.89 and the pre-petition

interest owed should be $965.28.

         26.     The claim also lists the creditor as TIKI Series III Trust in part 1 but then lists the creditor

as Bungalow Series III Trust on the 410A.

         27.    The claim includes pre-petition fees, cost and or charges in the amount of $1,738.88 of that

work best for you which $1,712.75 appears to be forbearance interest.
Case 1:20-bk-05437 Doc 45 Filed 06/14/21 Entered 06/14/21 14:24:02                                  Desc Main
                                  Document        Page 8 of 20
        28.     The claim includes an allonge on page 9 of 23 which does contain a blank endorsement.

However, the blank endorsement is from Citifinancial Servicing LLC, A Delaware Limited Liability

Company not the lender named in the note and deed which is Citifinancial Services Inc.

        29.     Based on the foregoing, the Plaintiff objects to the Defendant’s claim and asks that it be

disallowed, or alternatively, valued at zero for the and considered released upon the Plaintiff’s successful

discharge of this bankruptcy.

                                Second Claim- RESPA/TILA (Reg. X)/(Reg. Z)

        30.     The allegations in the preceding paragraphs are re-alleged and incorporated herein by this

reference.

        31.     In January 2013, the Consumer Financial Protection Bureau issued a number of final rules

concerning mortgage markets in the United States, pursuant to the Dodd-Frank Wall Street Reform and

Consumer Protection Act (DFA), Public Law No. 111-203, 124 Stat. 1376 (2010).

        32.     On January 17, 2013, the CFPB issued the Real Estate Settlement Procedures Act

(Regulation X) and the Truth in Lending Act (Regulation Z) Mortgage Servicing Final Rules, 78 FR 10901

(Regulation Z)(February 14, 2013) and 78 FR 10695 (Regulation X)(February 14, 2013). These

Regulations became effective on January 10, 2014.

        33.     The residential mortgage loan in this case is a "federally related mortgage loan" as that term

is defined by Regulation 1024.2 (b) of the said Regulations.

        34.      The Defendant in this case is subject to the said Regulations and does not qualify for any

of the exceptions noted in the said Regulations for "small servicers." Neither is Defendant a “qualified

lender,” as defined in 12 CFR 617.7000.




Case 1:20-bk-05437         Doc 45     Filed 06/14/21 Entered 06/14/21 14:24:02                   Desc Main
                                     Document      Page 9 of 20
        35.      The Plaintiff is asserting a claim for relief against the Defendant for breach of the specific

Rules under Regulation X as set forth below. The Plaintiff has a private right of action under the Real Estate

Settlement Procedures Act, 12 USC 2605(f) for these breaches and such an action includes actual

damages, costs, statutory damages and attorney’s fees.

        36.      On December 24, 2020, the Defendant received the Plaintiff’s Regulation Z and Regulation

X request for information requesting a copy of the note, any and all allonges and or endorsements, attached

as Exhibit 6.

        37.      The    request    was    made     by certified      mail,   having a      tracking number

70201810000049777962. The request was mailed to the address noticed by the Defendant on the

periodic billing statement for requesting such information as provided for by 12 C.F.R. §1024.36(b).

        38.      The five business day time period to acknowledge receipt of the request expired on

December 31, 2020.

        39.      The Plaintiff did not receive an acknowledgment.

        40.       The thirty business day time period to acknowledge receipt of the request expired on

February 11, 2021.

        41.      The Plaintiff did not receive the requested information.

        42.      As a result of this lack of compliance by the Defendant, the Defendant is liable to the

Plaintiff for actual damages, costs, legal fees and, with a pattern and practice, statutory damages of up to

$2,000.00 under regulation X and damages of up to $4,000.00 under regulation Z- 15 U.S.C.A. section

1641.

                                         Third Claim- RESPA (Reg. X)

        43.     The allegations in the preceding paragraphs are re-alleged and incorporated herein by this

reference.
Case 1:20-bk-05437          Doc 45    Filed 06/14/21 Entered 06/14/21 14:24:02                    Desc Main
                                     Document     Page 10 of 20
        44.      In January 2013, the Consumer Financial Protection Bureau issued a number of final rules

concerning mortgage markets in the United States, pursuant to the Dodd-Frank Wall Street Reform and

Consumer Protection Act (DFA), Public Law No. 111-203, 124 Stat. 1376 (2010).

        45.      Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement Procedures

Act (Regulation X) and the Truth in Lending Act (Regulation Z) Mortgage Servicing Final Rules, 78 FR

10901 (Regulation Z)(February 14, 2013) and 78 FR 10695 (Regulation X)(February 14, 2013). These

Regulations became effective on January 10, 2014.

        46.      The residential mortgage loan in this case is a "federally related mortgage loan" as that term

is defined by Regulation 1024.2 (b) of the said Regulations.

        47.       The Defendant in this case is subject to the said Regulations and does not qualify for any

of the exceptions noted in the said Regulations for "small servicers." Neither is Defendant a “qualified

lender,” as defined in 12 CFR 617.7000.

        48.      The Plaintiff is asserting a claim for relief against the Defendant for breach of the specific

Rules under Regulation X as set forth below. The Plaintiff has a private right of action under the Real Estate

Settlement Procedures Act, 12 USC 2605(f) for these breaches and such an action includes actual

damages, costs, statutory damages and attorney’s fees.

        49.      On December 24, 2020, the Defendant received the Plaintiff’s Regulation X request for

information requesting a copy of the mortgage servicing file, attached as Exhibit 7.

        50.      The    request    was    made      by certified     mail,   having a      tracking number

70201810000049777962. The request was mailed to the address noticed by the Defendant on the

periodic billing statement for requesting such information as provided for by 12 C.F.R. §1024.36(b).

        51.      The five business day time period to acknowledge receipt of the request expired on

December 31, 2020.
Case 1:20-bk-05437          Doc 45    Filed 06/14/21 Entered 06/14/21 14:24:02                    Desc Main
                                     Document     Page 11 of 20
        52.     The Plaintiff did not receive an acknowledgment.

        53.      The thirty business day time period to acknowledge receipt of the request expired on

February 11, 2021.

        54.     The Plaintiff did not receive the requested information.

        55.     As a result of this lack of compliance by the Defendant, the Defendant is liable to the

Plaintiff for actual damages, costs, legal fees and, with a pattern and practice, statutory damages of up to

$2,000.00 under regulation X.

                                        Fourth Claim- RESPA (Reg. X)

        56.    The allegations in the preceding paragraphs are re-alleged and incorporated herein by this

reference.

        57.     In January 2013, the Consumer Financial Protection Bureau issued a number of final rules

concerning mortgage markets in the United States, pursuant to the Dodd-Frank Wall Street Reform and

Consumer Protection Act (DFA), Public Law No. 111-203, 124 Stat. 1376 (2010).

        58.     Specifically, on January 17, 2013, the CFPB issued the RealEstate Settlement Procedures

Act (Regulation X) and the Truth in Lending Act (Regulation Z) Mortgage Servicing Final Rules, 78 FR

10901 (Regulation Z)(February 14, 2013) and 78 FR 10695 (Regulation X)(February 14, 2013). These

Regulations became effective on January 10, 2014.

        59.     The residential mortgage loan in this case is a "federally related mortgage loan" as that term

is defined by Regulation 1024.2 (b) of the said Regulations.

        60.      The Defendant in this case is subject to the said Regulations and does not qualify for any

of the exceptions noted in the said Regulations for "small servicers." Neither is Defendant a “qualified

lender,” as defined in 12 CFR 617.7000.

        61.     The Plaintiff is asserting a claim for relief against the Defendant for breach of the specific
Case 1:20-bk-05437         Doc 45     Filed 06/14/21 Entered 06/14/21 14:24:02                   Desc Main
                                     Document     Page 12 of 20
Rules under Regulation X as set forth below. The Plaintiff has a private right of action under the Real Estate

Settlement Procedures Act, 12 USC 2605(f) for these breaches and such an action includes actual

damages, costs, statutory damages and attorney’s fees.

        62.      On December 23, 2016, the Defendant received the Plaintiff’s request for information

requesting only a life of loan transaction history, see Exhibit 8.

        63.      The    request     was    made     by certified     mail,   having a     tracking number

70201810000049777962. The request was mailed to the address noticed by the Defendant on the

periodic billing statement for requesting such information as provided for by 12 C.F.R. §1024.36(b).

        64.      The five business day time period to acknowledge receipt of the request expired on

December 31, 2020.

        65.      The Plaintiff did not receive an acknowledgment.

        66.       The thirty business day time period to acknowledge receipt of the request expired on

February 11, 2021.

        67.      The Plaintiff did not receive the requested information.

        68.      As a result of this lack of compliance by the Defendant, the Defendant is liable to the

Plaintiff for actual damages, costs, legal fees and, with a pattern and practice, statutory damages of up to

$2,000.00 under RESPA/regulation X.

                                  Fifth Claim- RESPA/TILA (Reg. X)/(Reg. Z)

        69.     The allegations in the preceding paragraphs are re-alleged and incorporated herein by this

reference.

        70.      In January 2013, the Consumer Financial Protection Bureau issued a number of final rules

concerning mortgage markets in the United States, pursuant to the Dodd-Frank Wall Street Reform and

Consumer Protection Act (DFA), Public Law No. 111-203, 124 Stat. 1376 (2010).
Case 1:20-bk-05437          Doc 45     Filed 06/14/21 Entered 06/14/21 14:24:02                   Desc Main
                                      Document     Page 13 of 20
        71.      Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement Procedures

Act (Regulation X) and the Truth in Lending Act (Regulation Z) Mortgage Servicing Final Rules, 78 FR

10901 (Regulation Z)(February 14, 2013) and 78 FR 10695 (Regulation X)(February 14, 2013). These

Regulations became effective on January 10, 2014.

        72.      The residential mortgage loan in this case is a "federally related mortgage loan" as that term

is defined by Regulation 1024.2 (b) of the said Regulations.

        73.      The Defendant in this case is subject to the said Regulations and does not qualify for any

of the exceptions noted in the said Regulations for "small servicers." Neither is Defendant a “qualified

lender,” as defined in 12 CFR 617.7000.

        74.      The Plaintiff is asserting a claim for relief against the Defendant for breach of the specific

Rules under Regulation X as set forth below. The Plaintiff has a private right of action under the Real Estate

Settlement Procedures Act, 12 USC 2605(f) for these breaches and such an action includes actual

damages, costs, statutory damages and attorney’s fees.

        75.      On December 24, 2020, the Defendant received the Plaintiff’s Regulation Z and Regulation

X request for information requesting that the Defendant provide the identity of the current owner, master

servicer and servicer of the Plaintiff’s loan, attached as Exhibit 9.

        76.      The     request   was     made     by certified        mail,   having a   tracking number

70201810000049777962. The request was mailed to the address noticed by the Defendant on the

periodic billing statement for requesting such information as provided for by 12 C.F.R. §1024.36(b).

        77.      The five business day time period to acknowledge receipt of the request expired on

December 31, 2020.

        78.      The Plaintiff did not receive an acknowledgment.

        79.       The thirty business day time period to acknowledge receipt of the request expired on
Case 1:20-bk-05437          Doc 45     Filed 06/14/21 Entered 06/14/21 14:24:02                   Desc Main
                                      Document     Page 14 of 20
February 11, 2021.

        80.      The Plaintiff did not receive the requested information.

        81.      As a result of this lack of compliance by the Defendant, the Defendant is liable to the

Plaintiff for actual damages, costs, legal fees and, with a pattern and practice, statutory damages of up to

$2,000.00 under regulation X and damages of up to $4,000.00 under regulation Z- 15 U.S.C.A. section

1641.

                                          Sixth Claim- RESPA (Reg. X)

        82.     The allegations in the preceding paragraphs are re-alleged and incorporated herein by this

reference.

        83.      In January 2013, the Consumer Financial Protection Bureau issued a number of final rules

concerning mortgage markets in the United States, pursuant to the Dodd-Frank Wall Street Reform and

Consumer Protection Act (DFA), Public Law No. 111-203, 124 Stat. 1376 (2010).

        84.      Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement Procedures

Act (Regulation X) and the Truth in Lending Act (Regulation Z) Mortgage Servicing Final Rules, 78 FR

10901 (Regulation Z)(February 14, 2013) and 78 FR 10695 (Regulation X)(February 14, 2013). These

Regulations became effective on January 10, 2014.

        85.      The residential mortgage loan in this case is a "federally related mortgage loan" as that term

is defined by Regulation 1024.2 (b) of the said Regulations.

        86.        The Defendant in this case is subject to the said Regulations and does not qualify for any

of the exceptions noted in the said Regulations for "small servicers." Neither is Defendant a “qualified

lender,” as defined in 12 CFR 617.7000.

        87.      The Plaintiff is asserting a claim for relief against the Defendant for breach of the specific

Rules under Regulation X as set forth below. The Plaintiff has a private right of action under the Real Estate
Case 1:20-bk-05437          Doc 45    Filed 06/14/21 Entered 06/14/21 14:24:02                    Desc Main
                                     Document     Page 15 of 20
Settlement Procedures Act, 12 USC 2605(f) for these breaches and such an action includes actual

damages, costs, statutory damages and attorney’s fees.

        88.     On December 23, 2016, the Defendant received the Plaintiff’s request for information

requesting only the escrow information for 2019 and 2020, see Exhibit 10.

        89.     The    request    was    made     by certified     mail,   having a     tracking number

70201810000049777962. The request was mailed to the address noticed by the Defendant on the

periodic billing statement for requesting such information as provided for by 12 C.F.R. §1024.36(b).

        90.     The five business day time period to acknowledge receipt of the request expired on

December 31, 2020.

        91.     The Plaintiff did not receive an acknowledgment.

        92.      The thirty business day time period to acknowledge receipt of the request expired on

February 11, 2021.

        93.     The Plaintiff did not receive the requested information.

        94.     As a result of this lack of compliance by the Defendant, the Defendant is liable to the

Plaintiff for actual damages, costs, legal fees and, with a pattern and practice, statutory damages of up to

$2,000.00 under RESPA/regulation X.


                    Seventh Claim- (VIOLATION OF FED. R. BANKR. P. 3002.1(c),
                                      ENFORCED BY 3002.1(i))

        95.     The allegations in the paragraphs above are re-alleged and incorporated herein by this

reference.

        96.     Fed. R. Bank. P. 3002.1(c) states that: The holder of the claim shall file and serve on the

Debtor, Debtor’s counsel, and the trustee a notice itemizing all fees, expenses, or charges (1) that were

incurred in connection with the claim after the bankruptcy case was filed, and (2) that the holder asserts
Case 1:20-bk-05437         Doc 45     Filed 06/14/21 Entered 06/14/21 14:24:02                  Desc Main
                                     Document     Page 16 of 20
are recoverable against the Debtor or against the Debtor’s principal residence. The notice shall be served

within 180 days after the date on which the fees, expenses, or charges are incurred.

        97.      In this case, the Defendant has now filed two Notices of post petition fees (hereinafter

“NOPPF”) asking for $1,000.00 in the first and $700.00 for the same services in the second.


        98.    The agreement is governed by its terms by the laws of the state of Tennessee. In Tennessee

the Rule can be stated as:


         a) A lawyer shall not make an agreement for, charge, or collect an unreasonable fee or an
unreasonable amount for expenses. The factors to be considered in determining the reasonableness of a
fee include the following:

                         (1) the time and labor required, the novelty and difficulty of the questions involved,
                 and the skill requisite to perform the legal service properly;
                         (2) the likelihood, if apparent to the client, that the acceptance of the particular
                 employment will preclude other employment by the lawyer;
                         (3) the fee customarily charged in the locality for similar legal services;
                         (4) the amount involved and the results obtained;
                         (5) the time limitations imposed by the client or by the circumstances;
                         (6) the nature and length of the professional relationship with the client;
                         (7) the experience, reputation, and ability of the lawyer or lawyers performing the
                 services;
                         (8) whether the fee is fixed or contingent;
                         (9) prior advertisements or statements by the lawyer with respect to the fees the
                 lawyer charges; and
                         (10) whether the fee agreement is in writing.

        99.      The Plaintiff does not believe that these fees are necessary, authorized or reasonable.

        100.     The Plaintiff’s note indicates that the Plaintiff agrees to pay any reasonable and

 actual attorney fee’s and other cost incurred in the collection or enforcement of this disclosure statement,

Note and Security Agreement as permitted by law.

        101.     The Plaintiff contends that a fee for an objection to confirmation over one payment

being GAP versus arrearage form an experienced bankruptcy attorney in this district is unnecessary

and unreasonable as the confirmation Orders also provide that the claim controls.

      102. The Plaintiff contends that a fee for a proof of claim with the numerous previously
Case 1:20-bk-05437 Doc 45 Filed 06/14/21 Entered 06/14/21 14:24:02 Desc Main
                               Document           Page 17 of 20
outlined inconsistencies and or inaccurate information is both unnecessary and unreasonable.

        103.    Upon information and belief, Defendant’s conduct as described herein is part of a

general pattern and practice of conduct by Defendant, which is either expressly authorized by, or not

specifically prohibited by, Defendant’s policies and procedures.

        104.    Pursuant to Fed. R. Bankr. P. 3002.1(i), Defendant’s failure to comply with Fed. R.

Bankr. P. 3002.1 allows the Court, after notice and hearing, to preclude Defendant from presenting

any evidence regarding these fees and charges in this adversary proceeding, and/or to award Plaintiff

appropriate relief, including actual damages, punitive damages, reasonable expenses, and attorneys’

fees caused by Defendant’s failure to comply.

                                         VI. Actual Damages

       105.     The Plaintiff incorporates herein by reference all preceding paragraphs as if fully set

forth herein.

       106.     In this case, the Plaintiff has suffered the following actual damages:
                         a.       Travel expenses
                         b.       Attorney fees
                         c.       Mailings
                         d.       Paying interest on the incorrect loan amount
                         e.       Not getting proper credit for payments
                         f.       Paying fees and charges that unauthorized, illegal and/or unnecessary and
                                  the interest that then gets paid on the total loan amount
                         g.       Emotional distress

                WHEREFORE, the Plaintiff having set forth the claims for relief against the

Defendant respectfully pray of the Court as follows:

                A.      That    the     Defendant      be   required    to    answer     this   Complaint.

                B.      Based on the Plaintiff’s first claim for relief (paragraphs 23-29, 105-106), that the

Defendant’s claim be disallowed and that the Plaintiff be awarded relief, including injunctive relief.




Case 1:20-bk-05437        Doc 45       Filed 06/14/21 Entered 06/14/21 14:24:02                 Desc Main
                                      Document     Page 18 of 20
                C.     Based on the Plaintiff’s second claim for relief (paragraphs 30-42, 105-106), that

Plaintiff recover from the Defendant actual and statutory damages and attorney’s fees based on the

Plaintiff’s claim for relief for relief under the provisions of Regulation X, RESPA and regulation Z, TILA.

                D.      Based on the Plaintiff’s third claim for relief (paragraphs 43-55, 105-106), that

Plaintiff recover from the Defendant actual and statutory damages and attorney’s fees based on the

Plaintiff’s claim for relief under the provisions of Regulation X, RESPA.

                E.       Based on the Plaintiff’s fourth claim for relief (paragraphs 56-68, 105-106),

that Plaintiff recover from the Defendant actual and statutory damages and attorney’s fees based on the

Plaintiff’s claim for relief under the provisions of Regulation X, RESPA.

                F.       That the Plaintiff recover from the Defendant actual and statutory damages

and attorney’s fees based on the Plaintiff’s fifth claim for relief (paragraphs 69-81, 105-106) for relief

under the provisions of Regulation X, RESPA and Regulation , TILA.

                G.       Based on the Plaintiff’s sixth claim for relief (paragraphs 82-94, 105-106), that

Plaintiff recover from the Defendant actual and statutory damages and attorney’s fees based on the

Plaintiff’s claim for relief under the provisions of Regulation X, RESPA.

                H.       That the Court enter an Order which enjoins any evidence in support of any

fees, charges and/or payment adjustments, denies any fees, charges and/or payment adjustments and

awards Plaintiffs Attorney’s Fees based on the Plaintiff’s seventh Claim for Relief (paragraphs 95-106) and

pursuant to the Federal Rule of Bankruptcy Procedure 3002.1.

                I.       That in the event the Plaintiff is successful in this action, that Defendant

be enjoined thereafter in attempting to modify the payment records of the Plaintiff to assess any damages

and fees awarded in this matter against the Plaintiff’s account.

                J.       That the Plaintiff recover against the Defendants all reasonable legal fees and

expenses incurred by the Plaintiff’s attorney.

Case 1:20-bk-05437         Doc 45     Filed 06/14/21 Entered 06/14/21 14:24:02                     Desc Main
                                     Document     Page 19 of 20
               K.      That the Plaintiff recover any further relief as the Court may deemjust and proper.


Dated this the 14th day of June, 2021.

Harlan, Slocum & Quillen,

/s/ Keith D Slocum
by: Keith D. Slocum BPR 023024
PO Box 949
Columbia, TN 38402
Phone – 931-381-0660
Fax – 931-381-7627
keith@robertharlan.com
bknotices@robertharlan.com




Exhibit List:
Exhibit 1: Order Declaring Current 1502994 7.28.2020
Exhibit 2: Trustee Report Cont Claim 1502994 8.2020
Exhibit 3: Claim Detail 1502994 Rears
Exhibit 4: Discharge 1502994 8.27.2020
Exhibit 5: Confirmation Order
Exhibit 6: RFI-TILA Note request
Exhibit 7: RFI- Mortgage Servicing File
Exhibit 8: RFI Life of Loan Transaction History
Exhibit 9: RFI-TILA Owner request
Exhibit 10: RFI_2019.2020 escrow
Exhibit 11: Defendant’s Objection
Exhibit 12: Defendant’s Withdraw of Objection
Exhibit 13: Defendant’s POC
Exhibit 14: NOPPF 4.13.2021
Exhibit 15: Defendant’s Response
Exhibit 16: Defendants Second NOPPF 5.20.2021




Case 1:20-bk-05437          Doc 45    Filed 06/14/21 Entered 06/14/21 14:24:02                Desc Main
                                     Document     Page 20 of 20
